FILED
                             UNITED STATES DISTRICT COURT                               NO'J \ 8 2010
                             FOR THE DISTRICT OF COLUMBIA                                      o' trlct & Bankruptcy
                                                                                  Clerk, u'Stl\' ISOistrict ot Columbia
                                                                                 courts tor e

JOHNP. BAKER,                                 )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )       Civil Action NolO      1977
                                              )
u.s. SENATE, et al.,                          )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff s application to proceed in forma pauperis and

pro se complaint. The Court will grant the application, and dismiss the complaint.

       Plaintiff alleges that the Anti-Terrorism and Effective Death Penalty Act of 1996

("AEDP A") violates the United States Constitution by setting a time limit within which a

prisoner must seek habeas relief. He demands an Order directing the Congress to repeal these

measures and directing the United States District Court for the District of Arizona to review his

habeas petition. Even if this Court were authorized to grant the relief petitioner demands and if

the defendants were amenable to suit, his complaint must be dismissed.

       The Supreme Court has held that the AEDPA "does not preclude [its review of] an

application for habeas corpus relief, although it does affect the standards governing the granting

of such relief," Felker v. Turpin, 518 U.S. 651, 654 (1996), and "[t]he added restrictions which

the [AEDPA] places on second habeas petitions ... do not amount to a 'suspension' of the writ

contrary to Article I, § 9" of the United States Constitution, id. at 664. 1 Because the complaint


              "The privilege of the Writ of Habeas Corpus shall not be suspended, unless when
in Cases of Rebellion or Invasion the public Safety may require it." U.S. CONST. art. I, § 9, cl. 2.
fails to state a claim upon which relief can be granted, it must be dismissed. See 28 U.S.C. §

1915A(b)(1).

        An Order accompanies this Memorandum Opinion.




DATE:    tb ~                 ZoIO